                                          lr-0)£1
Case: 4:19-cr-00469-HEA-SPM Doc. #: 14 Filed: 08/19/21 Page: 1 of 4 PageID #: 202
                                      \',.l ~ .1?'   \

                          .1\:13   ~ ~/\\<:} 0:
Case: 4:19-cr-00469-HEA-SPM Doc. #: 14 Filed: 08/19/21 Page: 2 of 4 PageID #: 203

                                                             .
                                                             \      ~
                                                                        (

                                                                            c)Y7
                                                      -~-· V, ~o-iyeJ, ( N. 1~,
Case: 4:19-cr-00469-HEA-SPM Doc. #: 14 Filed: 08/19/21 Page: 3 of 4 PageID #: 204
Case: 4:19-cr-00469-HEA-SPM Doc. #: 14 Filed: 08/19/21 Page: 4 of 4 PageID #: 205




                                                              16 AUG 2021




                  This COffiifJarvle • l, #HJ '1A iR a!t at
                  Grady County Lo.w Enforcement Center.
                  GCLE.C is not responsible for conte


                                                                               {va RECEIVED
                                                                                    AUG 19 2021

                                                                                    BY MAIL
